        Case 5:20-cv-05146-LHK Document 80 Filed 12/02/20 Page 1 of 7



 1    BLEICHMAR FONTI & AULD LLP                      QUINN EMANUEL URQUHART &
      Lesley Weaver (Cal. Bar No.191305)              SULLIVAN, LLP
 2    Angelica M. Ornelas (Cal. Bar No. 285929)       Andrew H. Schapiro (admitted pro hac vice)
      Joshua D. Samra (Cal. Bar No. 313050)           andrewschapiro@quinnemanuel.com
 3    555 12th Street, Suite 1600                     191 N. Wacker Drive, Suite 2700
      Oakland, CA 994607
 4    Tel.: (415) 445-4003                            Chicago, IL 60606
      Fax: (415) 445-4020                             Tel: (312) 705-7400
 5    lweaver@bfalaw.com                              Fax: (312) 705-7401

 6    KAPLAN FOX & KILSHEIMER LLP                     Stephen A. Broome (CA Bar No. 314605)
      David A. Straite (admitted pro hac vice)        stephenbroome@quinnemanuel.com
 7    Aaron L. Schwartz (admitted pro hac vice)       Viola Trebicka (CA Bar No. 269526)
      850 Third Avenue                                violatrebicka@quinnemanuel.com
 8    New York, NY 10022
      Tel.: (212) 687-1980                            865 S. Figueroa Street, 10th Floor
 9    Fax: (212) 687-7715                             Los Angeles, CA 90017
      dstraite@kaplanfox.com                          Tel: (213) 443-3000
10                                                    Fax: (213) 443-3100
      Laurence D. King (Cal. Bar No. 206423)
11    Mario Choi (Cal. Bar No. 243409)                Diane M. Doolittle (CA Bar No. 142046)
      1999 Harrison Street, Suite 1560                dianedoolittle@quinnemanuel.com
12    Oakland, CA 94612                               555 Twin Dolphin Drive, 5th Floor
      Tel.: (415) 772-4700                            Redwood Shores, CA 94065
13    Fax: (415) 772-4707                             Telephone: (650) 801-5000
                                                      Facsimile: (650) 801-5100
14    SIMMONS HANLY CONROY LLC
      Jason ‘Jay’ Barnes (admitted pro hac vice)      Counsel for Defendant; additional counsel
15    Mitchell M. Breit (admitted pro hac vice)       listed in signature blocks below
      An Truong (pro hac vice to be sought)
16    112 Madison Avenue, 7th Floor
      New York, NY 10016
17    Tel.: (212) 784-6400
      Fax: (212) 213-5949
18    jaybarnes@simmonsfirm.com

19    Counsel for Plaintiffs

20
                        IN THE UNITED STATES DISTRICT COURT
21                NORTHERN DISTRICT OF CALIFORNIA – SAN JOSE DIVISION

22    PATRICK CALHOUN, et al., on behalf of           Case No. 5:20-cv-5146-LHK-SVK
      themselves and all others similarly situated,
23                                                    FIRST SUPPLEMENTAL JOINT CASE
             Plaintiffs,                              MANAGEMENT STATEMENT AND
24                                                    AMENDED DISCOVERY PLAN
             v.
25                                                    CIVIL L.R. 16-10(d)
      GOOGLE LLC,                                     FRCP 16 & 26(f)
26
             Defendant.                               Next CMC: December 9, 2020, 2 p.m.
27

28

     CASE NO. 5:20-CV-5146-LHK-SVK
     FIRST SUPP. JOINT CMC STATEMENT
        Case 5:20-cv-05146-LHK Document 80 Filed 12/02/20 Page 2 of 7



 1          The parties, having met and conferred, submit this Supplemental Joint Case Management

 2   Conference Statement (“Joint CMC Statement”) pursuant to Civil Local Rule 16-10(d) and the

 3   November 1, 2018 Standing Order for All Judges of the Northern District of California, retaining

 4   the paragraph topic names used therein. This Joint CMC Statement reports updates since the prior

 5   joint CMC statement dated September 2, 2020 (Dkt. No. 44). Accompanying this Joint CMC

 6   Statement is a proposed Case Management Order No. 2 which includes an Amended Proposed

 7   Discovery Plan.

 8   MOTIONS (paragraph 4)

 9          a.      Prior Motions Decided Since the Last Joint CMC Statement: Several motions for

10   admission pro hac vice have been filed, Dkt. Nos. 46, 47, 53, 63, 64, all of which have been granted.

11   Dkt. Nos. 48, 49, 74, 77, 78. Google filed an administrative motion to extend page limits for the

12   Motion to Dismiss and related briefing, Dkt. No. 50, which the Court denied on September 18,

13   2020, instead ordering the parties to select 10 priority claims. Dkt. No. 51. The parties identified

14   the 10 priority claims (and confirmed California choice of law) on September 25, 2020. Dkt. No.

15   54. On November 10, 2020, amici curiae Andrew Yang, Esq. and the Data Dividend Project moved

16   for leave to file an amicus brief related to Google’s motion to dismiss plaintiffs’ statutory larceny

17   and UCL claims. Dkt. No. 71 (motion for leave); Dkt. No. 71-1 (proposed amicus brief). The

18   following day, Google agreed not to oppose the motion for leave in exchange for additional time

19   and pages for its forthcoming Reply in Further Support of Motion to Dismiss to address the amicus

20   brief. Dkt. No. 73. Plaintiffs agreed and the Court approved the stipulation on November 13, 2020,

21   granted amici’s motion for leave, and deemed the proposed amicus brief filed. Dkt. No. 76.

22          b.      Pending Motions: On October 5, 2020, Google filed a Motion to Dismiss the ten

23   priority claims (“MTD,” Dkt. No. 57) and a Request for Judicial Notice (Dkt. No. 58). On

24   November 9, 2020 Plaintiffs filed their opposition, Dkt. No. 67, and a Request for Judicial Notice

25   (Dkt. No. 66). Google’s reply is due on December 3, 2020, and a hearing on the MTD is set for

26   February 18, 2021.

27          c.      Anticipated Motions: Plaintiffs anticipate moving for class certification, see Section

28   9 below and accompanying proposed case management order. Google also anticipates moving for

     CASE NO. 5:20-CV-5146-LHK-SVK
                                                       1
     FIRST SUPP. JOINT CMC STATEMENT
        Case 5:20-cv-05146-LHK Document 80 Filed 12/02/20 Page 3 of 7



 1   summary judgment, opposing plaintiffs’ motion for class certification, and/or filing a motion to

 2   deny class certification.

 3   AMENDMENT OF PLEADINGS (paragraph 5)

 4          Plaintiffs do not anticipate amending the complaint prior to the Court’s ruling on Google’s

 5   MTD. The deadline to amend or to add new parties is 30 days after the Court’s ruling on the MTD.

 6   See Case Management Order dated September 3, 2020 (“CMO No. 1,” Dkt. No. 45).

 7   EVIDENCE PRESERVATION (paragraph 6)

 8          The parties represent that they have taken steps to preserve evidence relevant to this

 9   litigation. The parties similarly have reviewed the Northern District of California Guidelines

10   Relating to the Discovery of ESI and, pursuant to Fed. R. Civ. P. 26(f), have discussed generally

11   the preservation of relevant evidence. The status of a draft proposed ESI Protocol is discussed in

12   Section 8 below.

13   DISCLOSURES (paragraph 7)

14          The parties exchanged initial disclosures on September 9, 2020.

15   DISCOVERY (paragraph 8)

16          a.      Case Schedule:     The parties held their initial Rule 26(f) discovery planning

17   conference by video on August 26, 2020 and have conferred on discovery topics several times since

18   then. The Court approved the parties’ initial discovery plan with dates through resolution of the

19   MTD, see CMO No. 1, Dkt. No. 45. The parties now propose additional case management dates

20   in the accompanying proposed CMO No. 2.

21          b.      Written Discovery: Plaintiffs served document requests and interrogatories on

22   August 31, 2020. Google served its responses and objections on September 30, 2020. The parties

23   have conferred via video several times since then to discuss and resolve disputes and evaluate

24   whether sequencing of some discovery might be possible. In addition, some objections/disputes

25   might get resolved through the ESI Protocol, see subsection (d) below.

26          Google served document requests, interrogatories and RFAs on the four named plaintiffs

27   on November 18, 2020 and the deadline to serve objections and responses is December 18, 2020.

28
     CASE NO. 5:20-CV-5146-LHK-SVK
     FIRST SUPP. CMC STATEMENT                       2
        Case 5:20-cv-05146-LHK Document 80 Filed 12/02/20 Page 4 of 7



 1             c.     Protective Order: The parties were able to agree on all terms of a protective order,

 2   which Magistrate Judge Susan van Keulen approved on October 2, 2020. Dkt. No. 56. The Court

 3   modified one provision of the order two weeks later on October 15, 2020 (procedure for amending).

 4   Dkt. No. 61. The order incorporates the standard claw-back process under FRCP 26(b)(5)(B) for

 5   inadvertently produced privileged documents, and the parties plan to enter into an additional

 6   stipulation to present to the Court.

 7             d.     ESI Protocol: On August 24, 2020, Plaintiffs sent Google a draft proposed protocol

 8   governing the preservation and production of ESI. The parties identified and resolved several

 9   disputed points but reached impasse on a few others. The parties are preparing a joint submission

10   per Judge van Keulen’s individual practices governing discovery disputes.

11   SCHEDULING (paragraph 17)

12             Other than the upcoming CMC scheduled for December 9, 2020, the only other hearing on

13   calendar is the February 18, 2021 hearing on the MTD. The parties jointly propose additional dates

14   to govern discovery and other case events in the accompanying proposed CMO No. 2.

15   DISCLOSURE OF NON-PARTY INTERESTED ENTITITES OR PERSONS (para. 19)

16             Plaintiffs filed their certifications pursuant to Civil L.R. 3-15 on July 27, 2020. See Dkt.

17   No. 5. Google filed its corporate disclosure statement on November 30, 2020. See Dkt. No. 79.

18   OTHER MATTERS (paragraph 21)

19             Consistent with local practice, Plaintiffs have adopted a time and expense efficiency

20   protocol for plaintiffs’ counsel in this action and propose submitting it to the Court for entry in this

21   action.

22

23

24

25

26

27

28
     CASE NO. 5:20-CV-5146-LHK-SVK
     FIRST SUPP. CMC STATEMENT                          3
        Case 5:20-cv-05146-LHK Document 80 Filed 12/02/20 Page 5 of 7



 1    Dated: December 2, 2020

 2    BLEICHMAR FONTI & AULD LLP                       QUINN EMANUEL URQUHART &
                                                       SULLIVAN, LLP
 3    By: /s/ Lesley Weaver
      Lesley Weaver (Cal. Bar No. 191305)              By: /s/ Andrew H. Schapiro
 4    Angelica M. Ornelas (Cal. Bar No. 285929)        Andrew H. Schapiro (admitted pro hac vice)
      Joshua D. Samra (Cal. Bar No. 313050)            andrewschapiro@quinnemanuel.com
 5    555 12th Street, Suite 1600                      191 N. Wacker Drive, Suite 2700
      Oakland, CA 994607                               Chicago, IL 60606
 6    Tel.: (415) 445-4003
      Fax: (415) 445-4020                              Tel: (312) 705-7400
 7    lweaver@bfalaw.com                               Fax: (312) 705-7401
      aornelas@bfalaw.com
 8    jsamra@bfalaw.com                                Stephen A. Broome (CA Bar No. 314605)
                                                       stephenbroome@quinnemanuel.com
 9
      KAPLAN, FOX & KILSHEIMER LLP                     Viola Trebicka (CA Bar No. 269526)
10                                                     violatrebicka@quinnemanuel.com
      By:     /s/ David A. Straite                     865 S. Figueroa Street, 10th Floor
11    David A. Straite (admitted pro hac vice)         Los Angeles, CA 90017
      Aaron L. Schwartz (admitted pro hac vice)        Tel: (213) 443-3000
12    850 Third Avenue                                 Fax: (213) 443-3100
      New York, NY 10022
13                                                     Jomaire Crawford (admitted pro hac vice)
      Telephone: (212) 687-1980
      Facsimile: (212) 687-7714                        jomairecrawford@quinnemanuel.com
14                                                     51 Madison Avenue, 22nd Floor
      dstraite@kaplanfox.com                           New York, NY 10010
15                                                     Tel: (212) 849-7000
      Laurence D. King (State Bar No. 206423)          Fax: (212) 849-7100
16    Mario Choi (State Bar No. 243409)
      1999 Harrison Street, Suite 1560                 Josef Ansorge (admitted pro hac vice)
17    Oakland, CA 94612                                josefansorge@quinnemanuel.com
      Tel.: (415) 772-4700                             1300 I Street NW, Suite 900
18    Fax: (415) 772-4707                              Washington D.C., 20005
      lking@kaplanfox.com                              Tel: (202) 538-8000
19                                                     Fax: (202) 538-8100
      SIMMONS HANLY CONROY LLC
20                                                     Jonathan Tse (CA Bar No. 305468)
      By:     /s/ Mitchell M. Breit                    jonathantse@quinnemanuel.com
21    Mitchell M. Breit (admitted pro hac vice)        50 California Street, 22nd Floor
      Jason ‘Jay’ Barnes (admitted pro hac vice)       San Francisco, CA 94111
22    An Truong (admitted pro hac vice)                Tel: (415) 875-6600
      Eric Johnson (admitted pro hac vice)             Fax: (415) 875-6700
23    112 Madison Avenue, 7th Floor
      New York, NY 10016                               Thao Thai (CA Bar No. 324672)
24    Tel.: (212) 784-6400                             thaothai@quinnemanuel.com
      Fax: (212) 213-5949                              555 Twin Dolphin Drive, 5th Floor
25    mbreit@simmonsfirm.com                           Redwood Shores, CA 94065
      jaybarnes@simmonsfirm.com                        Tel: (650) 801-5000
26                                                     Fax: (650) 801-5100
27    Counsel for Plaintiffs                           Counsel for Defendant
28
     CASE NO. 5:20-CV-5146-LHK-SVK
     FIRST SUPP. CMC STATEMENT                     4
        Case 5:20-cv-05146-LHK Document 80 Filed 12/02/20 Page 6 of 7



 1                 ATTESTATION PURSUANT TO CIVIL LOCAL RULE 5-1(i)(3)

 2          I, David A. Straite, attest that concurrence in the filing of this document has been obtained

 3   from the other signatories. I declare under penalty of perjury that the foregoing is true and correct.

 4

 5          Executed this 2nd day of December, 2020, at Marbletown, New York.

 6
                                                           /s/ David A. Straite
 7                                                          David A. Straite
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     CASE NO. 5:20-CV-5146-LHK-SVK
     FIRST SUPP. CMC STATEMENT                         5
        Case 5:20-cv-05146-LHK Document 80 Filed 12/02/20 Page 7 of 7



 1                                     CERTIFICATE OF SERVICE

 2          I, David A. Straite, hereby certify that on December 2, 2020, I caused a copy of this FIRST

 3   SUPPLEMENTAL JOINT CASE MANAGEMENT STATEMENT to be filed via CM/ECF which

 4   will effect service on counsel of record for all parties.

 5

 6          Executed this 2nd day of December, 2020, at Marbletown, New York.

 7
                                                            /s/ David A. Straite
 8                                                           David A. Straite
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     CASE NO. 5:20-CV-5146-LHK-SVK
     FIRST SUPP. CMC STATEMENT                          6
